Exhibit 10.17(b)

Seagate Technology (the “Company”)

Non-Management Board Member Compensation

as approved by the Board of Directors on April 24, 2008,

with an effective date of July 1, 2008

Director Stock Grants

 

  •  

Initial Stock Grant. Each newly appointed or elected non-management director
will receive an initial stock option grant to purchase 55,000 shares with an
exercise price equal to fair market value as of the date of the grant, plus an
initial grant of 15,000 restricted shares. The grant date for these awards shall
be the date of the director’s election or appointment. The fair market value per
common share shall be determined under the terms of the Seagate Technology 2004
Stock Compensation Plan. Each restricted share grant will carry a four-year
vesting schedule (measured from the vesting measurement date for the calendar
year in which the grant is made), 25% cliff per year on each anniversary of the
vesting measurement date. Each stock option grant will carry a four-year vesting
schedule (measured from the vesting measurement date for the calendar year in
which the grant is made), vesting as to 25% of the shares on the first
anniversary of the vesting measurement date, with monthly vesting thereafter for
the remaining shares to complete vesting in the subsequent three years. For
non-incumbent director nominees, the vesting measurement date shall be either
the grant date or an earlier date in the same calendar month as the grant date
based on the anticipated schedule of the Annual General Meeting of Shareholders
(the “AGM”) for the next four years following the grant date and intended to
occur shortly before the AGM. (Until the time that the vesting measurement date
is adjusted either by the Board of Directors or the Compensation Committee, the
vesting measurement date for all such grants to non-incumbent director nominees
will be October 15 of the year in which the grant occurs.) For appointed
directors, the vesting measurement date shall be the date of commencement of
Board service, which shall generally be the date of the Board meeting at which
the director is appointed. However, if the new director was, prior to
commencement of Board service, an officer or member of the board of directors of
an entity the stock, assets and/or business of which has been acquired by
Seagate, the number of shares of the initial grant shall be determined by the
existing members of the Board, but shall not exceed the grant of 55,000 option
shares and a grant of 15,000 restricted shares.

 

  •  

Annual Stock Grant. Each year at the AGM, each incumbent non-management director
with a minimum of six (6) months tenure as of the date of the AGM who is
re-elected to the Board shall automatically receive a stock option grant to
purchase 10,000 shares of the Company’s common stock with an exercise price
equal to fair market value as of the date of the grant, plus a grant of 5,000
restricted shares. The grant date for these awards shall be the date of the AGM.
Each restricted share grant will carry a four-year vesting schedule (measured
from the vesting measurement date for the calendar year in which the grant is
made),



--------------------------------------------------------------------------------

 

25% cliff per year on each anniversary of the vesting measurement date. Each
stock option grant will carry a four-year vesting schedule (measured from the
vesting measurement date for the calendar year in which the grant is made),
vesting as to 25% of the shares on the first anniversary of the vesting
measurement date, with monthly vesting thereafter for the remaining shares to
complete vesting in the subsequent three years. The vesting measurement date
shall be either the grant date or an earlier date in the same calendar month as
the grant date based on the anticipated schedule of the AGM for the next four
years following the grant date and intended to occur shortly before the AGM.
(Until the time that the vesting measurement date is adjusted either by the
Board of Directors or the Compensation Committee, the vesting measurement date
for all such grants will be October 15 of the year in which the grant occurs.)

Cash Compensation. All annual cash retainers shall be payable to the directors
in four equal installments to directors in good standing at the date of each
regular quarterly board meeting.

 

  •  

Board Service Compensation. Each board member shall receive an annual cash
retainer of $50,000.

 

  •  

Board Chairman Compensation. The Chairman of the Board of Directors shall
receive an additional annual cash retainer of $150,000.

 

  •  

Lead Independent Director Compensation. The Lead Independent Director shall
receive an additional annual cash retainer of $15,000.

Committee Service Compensation

 

  •  

Audit Committee. The Chair of the Audit Committee shall receive an additional
annual cash retainer of $50,000. Each member of the Audit Committee shall
receive an additional annual cash retainer of $25,000.

 

  •  

Compensation Committee. The Chair of the Compensation Committee shall receive an
additional annual cash retainer of $20,000. Each member of the Compensation
Committee shall receive an additional annual cash retainer of $10,000.

 

  •  

Nominating and Corporate Governance Committee. The Chair of the Nominating and
Corporate Governance Committee shall receive an additional annual cash retainer
of $20,000. Each member of the Nominating and Corporate Governance Committee
shall receive an additional annual cash retainer of $10,000.

 

  •  

Strategic and Financial Transactions Committee. No additional compensation is
paid for membership on the Strategic and Financial Transactions Committee.

Travel Expense Reimbursements. Directors shall be reimbursed for all reasonable
expenses related to traveling to Board meetings.